 JOE TITTLE & SONS, INC.Joe Tittle &Sons, Inc.andRetailClerksUnionLocals 37 and 1460,RetailClerksInternationalAssociation,AFL-CIO,Petitioner.Case13-RC- 11642February 13, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsentElectionexecutedby the parties' andapproved by the Regional Director for Region 13 onSeptember 17, 1968, an election by secret ballot washeld on October 4, 1968, among certain employeesof the Employer, as set forth in said stipulation. Attheconclusionof the election, the parties werefurnished a tally of ballots which showed that ofapproximately 280 eligible voters, 237 cast ballots,of which 174 were for the Intervenor, 52 were forthe Petitioner, 1 against both labor organizations, 9were challenged, and 1 was void. The challengedballotswere insufficient in number of affect theresultsof the election. Thereafter, the Petitionerfiled timely objections to conduct alleged to haveaffected the results of the election.Pursuant to the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure,Series8,asamended, the RegionalDirectorconductedan investigation,and,onNovember 26, 1968, issued and duly served upon thepartieshisReport on Objections2 in which herecommended that objections 1, 2, 3, 4, 5, and 7,and additional material objections be overruled, andthatobjection6besustained.TheRegionalDirector, therefore,alsorecommended that theelection be set aside, and that a new election bedirected.On December 9, 1968, the Employer filedtimely exceptions to the Regional Director's Report,as it related to objection 6, and Statement inSupport thereof. The Petitioner filed no exception.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.Upon the entire record in this case, including theEmployer's exceptions to the Regional Director'sReport and Statement in Support thereof, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.'One of the parties was the Intervenor, Joe Tittle&Sons, Inc,Employees Union.'This report was subsequently corrected by an Erratum of November 27,1968, which was also duly served on the parties.174 NLRB No. 875172.The Petitioner and Intervenor are -labororganizationsclaimingtorepresentcertainemployees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following employees constitute anappropriateunitfor the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All full and regular part-time employees at theEmployer's Indiana stores located at 501 S. LakeStreet and 1776 W. 37th Ave. Gary; 8341 WickerPark Blvd.,Highland; and 1605 Calumet Ave.,Valparaiso, excluding office clerical employees at2645Wabash, Gary, and all truckdrivers, guards,store and meat department managers, and all othersupervisors, as defined in the Act.5.The Regional Director found with respect toobjection 6 that the existence of a rule againstsolicitationat two of the Employer's four storeswhich are included in the unit, and the exclusion ofrepresentatives of the Petitioner from the parkinglot in front of one of the two stores the night priortotheelection,unlawfully interferedwith theelection.We disagree.3The Regional Director found that there was inexistencepriortotheunions'organizationalcampaign a rule posted at the courtesy booth in thefront of the Highland and Valparaiso stores reading,"Sorry,we cannot permit solicitation within thisstoreorwithin the limits of our delivery andparking area." However, he also found that therewas evidence from the Employer tending to supportthe conclusion that a number of employees did notbelievethattheruleprevented solicitationofemployees by a labor organization. He also found,interalia,thatemployeeswereengaged insolicitation on behalf of the Petitioner in nonworkareasof these two stores on a continual basispreceding the election. He found that the Valparaisostoremanager, on the night preceding the election,advised representatives of the Petitioner that theycould not continue to give employees in the publicparking lot in front of the store handbills concerningthePetitioner.However, he also found that thePetitioner did not make any attempt to handbill atValparaiso on any other occasion, and on the sameevening and the next morning the Petitioner wasallowed to handbill freely at the three other stores inthe unit. Finally, he found that, except for thisincident at the Valparaiso parking lot, there was noevidence that any improper restraints were imposedon the Petitioner's dissemination of oral or printedstatements.In the absence of exception thereto, we adopt,pro forma.the RegionalDirector's recommendation that objections1,2, 3, 4, 5, 7, andadditionalobjectionswhich theRegional Director considered in the course of hisinvestigation,be overruled. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer asserts that the Regional Director'sinvestigation disclosed that the courtesy booth wasused as a posting place only for notices to customersand nonemployees, and that there was no posting ofany no-solicitation rule on boards near the timeclocks in the two stores where notices to employeeswere posted;-moreover, that the evidence shows therule -was never pointed out to employees bymanagement. The Employer thus contends that therulewas not applied or intended to be applied tounion solicitations. The Employer asserts that, inany event, the facts found by the Regional Directorrebutany presumption that the rule had aninhibitory effect on employees.With respect to the Valparaiso parking lotincident, the Employer contends that the handbillingoccurred on the sidewalk in front of the store, andnot in the public parking lot, and, in any event, thisincident was too isolated to affect the results of theelection.We are unable to conclude, from either thelanguageoftheruleorthesurroundingcircumstances, that it refers to union solicitation.Nor was it applied in such manner, as the RegionalDirector'sReport shows that employees wereengaged in continual union solicitation in the twostores in which the rule was posted. Under theforegoing facts, it cannot be said that the rule hadany effect on the election.Rand's Inc.4Cf.The LionKnittingMills, Inc.5 .With respect to the single instance of direction torepresentatives of the Petitioner to refrain fromhandbilling,we find that, in view of the generalfreedom accorded employees and non-employees tosolicit and/or handbill employees on behalf of thePetitioner in the four store-unit prior to the election,this incident which occurred at one store and in oneinstance is too isolated to- warrant our setting asideof the election.As we have overruled all of the objections, and asthe tally of the ballots shows that the Intervenor hasreceived a majority of the valid ballots cast, we shallcertify it as the exclusive bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Joe Tittle & Sons, Inc.,Employees Union, has been designated and selectedby a majority of the employees in the unit foundappropriate above, as their representative for thepurposes of collective bargaining, and that, pursuanttoSection 9(a) of the National Labor RelationsAct, as amended, the said labor organization is theexclusive bargaining representative for all employeesinsuch unit for purposes of collective bargainingwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment.'172 NLRB No. 211.'160 NLRB 801, 802, fn 1.